Given, C. J.
I. Appellant’s first contention is that the verdict is contrary to the evidence. The evidence shows thla/t the horses entered the right of way 1 through the wing fence connecting thie right of way fence with the east abutment of a bridge spanning a passageway under defendant’s track, The horses were found on Sunday morning, January 1,1893, dead, in a cut about one hundred yards east of the bridge. This cut extended from near the bridge a considerable distance east, the foot of the slopes being within four to six feet of the rails, and the top within four to six feet of the hedge fence inclosing the right of way. The horses were in the care of one George Vickers, who permitted them to be turned out, so that they .could go from the barn, through this under-crossing, to a field beyond. -A week before the horses- were killed, one Lawman, had partially -tom down this wing-fence, for the purpose of removing a runaway horse from the right of way. On Tuesday preceding January first, defendant’s sectionmen replaced the fence in *563a temporary manner, sufficient; as they say, to turn stock, and testified that it was in that condition at four p. m. Saturday evening.
Appellant contends that the fence was in proper condition when repaired, was in that condition at four p. m. on Saturday, and, from these facts and its condition on Sunday morning, insists that it must have been opened by some trespasser after four p. m. Saturday, and therefore the defendant is not liable. There is a conflict in the evidence as to the manner in which the fence was repaired, and as to its condition on Sunday morning. We cannot say that the jury was not warranted in finding that the horses got upon the right of way because of the fence not being properly replaced.
■ Appellant also contends that there is no evidence that the horse which was found lying dead between the rails was killed by the train that passed over the road that night. It is true but one train passed that night; that it could not have passed over the dead horse; and that the engineer testifies that he hit but one horse. It is not impossible, however, 'that this horse was hit without either the engineer or fireman knowing it, and that it came again npou the track after the train passed. The topography of the right of way indicates that such was the fact, and there is no other apparent cause for the death of the horse than that it was struck by the train, and we think the jury was warranted in so finding.
II. Appellant complains of the refusal to give certain instructions asked. Thie substance of these instructions is that if George Vickers., who had care 2 of the horses, was guilty of negligence in permitting them, to be turned out when and where they were, the plaintiff could not recover. “This liability exists, regardless of the question of negligence. Indeed, the statute expressly declares that *564liability to exist unless the injury was occasioned by the willful act of the owner or Ms agent.” Spence v. Railway Co., 25 Iowa, 141; Code, section 1289; Krebs v. Railway Co., 64 Iowa, 670, 21 N. W. Rep. 131; Moody v. Railway Co., 77 Iowa, 30, 41 N. W. Rep. 477. The question whether Vickers- acted willfully in permitting the horses to be, turned out was certainly involved in the case, and the court instructed that, if the “killing of said horses was occasioned by the willful act of the plaintiff or his agent, then you will finid for the defendant.”
Appellant asked an instruction, in effect, that, if the fence was repaired so as to be reasonably safe to turn stock, and was-in that condition between three and 3 four o’clock on, Saturday, the defendant would not be liable. It does not necessarily follow from such a .state of facts that defendant might not be liable, and the question of liability under such facts was properly submitted in the instructions, given. We think 'the instructions asked, in so far as they present the law applicable to the case, were sufficiently covered by those given.
III. Appellant’s remaining contention is that there is no foundation for the allowance of double damages because the notice on which the award was permitted 4 was addressed, “To the C., R. I. & P. R. E. Co.,” the .defendant’s name being the “Chicago, Rock Island & Pacific Eailway Company.” The notice and accompanying affidavit each state that the horses were killed “on or about the first day of January, 1893, at a point about one mile westward from Bonaparte, in Van Burén county, Iowa, on the railroad commonly known as the ‘Chicago, Eock Island and Pacific Eailroad,’ running from Keokuk, Iowa, to Des Moines, Iowa.” This notice and affidavit was served on the station agent employed in *565the managiememt of the business of the Chicago, Kook (Island & Pacific Railway Company, at thei station of ‘said railroad company at Bonaparte, in Yan Burén oountv,Iowa. There was no error in permitting evidence to show that this defendant was commonly known by the initial letters used in the notice and affidavit.
Our conclusion from the record is that the judgment of the. District Court should be affirmed.